DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, the term “zinc hypoxide powder is mechanically activated” renders the scope of the claim indefinite in that it is not clear exactly what effect or operation comprises such “activation” or what this activation does to the properties of the zinc hypoxide powder, rendering the scope of the claim indefinite. 

3) In claim 3, the terms “the mill pot” and “the grinding balls” lack antecedent basis, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102952949 A (CN’949). With respect to claims 1 and 2, CN’949 teaches, in the machine translation for example, a method of enhancing metal leaching of zinc containing materials from gas ash and coke (see page 5 of the machine translation for example), by “mechanical .
With respect to claims 3 and 4, while CN’949 does not specifically recite the use of a ball mill for wet or dry grinding, it is noted that employing old and well known ball mills employing grinding balls and a mill pot of commonly known materials (zirconia), operated at typical rates for grinding, to provide the required grinding of CN’949 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 5 and 6, CN’949 teaches using an acidic leach of pH 5.2, which may be sulfuric acid.
With respect to claim 7, CN’949 teaches ultrasonic treatment conditions within the claimed scope (see claim 3 for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al (the publication of the instant application) is also cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk